                                                                                                                                                       I ;-,
AO 245B (Rev. 02/08/20_19) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of!   / '{



                                          UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                            JUDGMENT IN A CRIMINAL CASE
                                          V.                                      (For Offenses Committed On or After November I, 1987)



                               Hector Rosa-Cardona                                Case Number: 2:19-mj-10326

                                                                                  Federal Defenders
                                                                                  Defendant's Attorney


REGISTRATION NO. 88272298
                                                                                                          --FILED             ,,,,.,
THE DEFENDANT:
 0 pleaded guilty to count( s) 1 of Complaint
                                                      AUG 1 9 2019
 D was found guilty to count(.~s)~-------------T-1:=:::;;:;:=~~~~,--
      after a plea of not guilty.                                             SOU'TI-IERN 01STR--
      Accordingly, the defendant is adjudged guilty of such count(s), which i

Title & Section                          Nature of Offense                                                         Count Number(s)
8: 1325(a)(l)                            ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                     1

 D The defendant has been found not guilty on count(s)
                                              -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ):i_nME SERVED                           • ________ days
 0 Assessment: $10 WAIVED 0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, August 19, 2019
                                                                          Date of Imposition of Sentence

                .,.,--·
Received _.!_: · , ., .
             DUSM
                          /

                                     7
                                         d/,.//
                                           /




Clerk's Office Copy                                                                                                         2: 19-mj-10326
